

116 HR 354 IH: Federal Employee Accountability Act of 2019
U.S. House of Representatives
2019-01-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 354IN THE HOUSE OF REPRESENTATIVESJanuary 8, 2019Mr. Yoho introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo amend title 5, United States Code, to provide agency heads with additional authority to
			 discipline Federal employees, and for other purposes.
	
 1.Short titleThis Act may be cited as the Federal Employee Accountability Act of 2019 or FEAA. 2.Reduction in grade or pay or removal for misconduct or performance of employees in the civil service (a)In generalChapter 75 of title 5, United States Code, is amended by adding at the end the following:
				
					VIReduction in grade or pay or removal for misconduct or performance 
 7551.DefinitionsFor purposes of this subchapter— (1)employee means an individual occupying a position within the civil service, but does not include any individual—
 (A)employed in a position described under sections 5312 through 5316 (relating to the Executive Schedule);
 (B)employed as a limited term appointee, limited emergency appointee, or noncareer appointee in the Senior Executive Service, as defined under paragraphs (5), (6), and (7), respectively, of section 3132(a); or
 (C)employed in a position of a confidential or policy-determining character under schedule C of subpart C of part 213 of title 5 of the Code of Federal Regulations;
 (2)grade means a level of classification under a position classification system; (3)misconduct includes neglect of duty, malfeasance, or failure to accept a directed reassignment or to accompany a position in a transfer of function; and
 (4)pay means the rate of basic pay fixed by law or administrative action for the position held by an employee.
 7552.Actions coveredThis subchapter applies to a reduction in grade or pay or removal, but does not apply to— (1)a reduction in grade or pay or removal under section 7512;
 (2)a reduction in grade or pay or removal under section 7521; (3)a removal under section 7532;
 (4)a removal under section 3592, 3595, or 7543; or (5)a removal from the Senior Executive Service under section 713 of title 38.
							7553.Cause and procedure
 (a)Notwithstanding any other provision of law, under regulations prescribed by the Office of Personnel Management, the head of an agency may—
 (1)remove an employee of the agency from the civil service; (2)reduce the grade of an employee of the agency; or
 (3)reduce the pay of an employee of the agency. (b)An employee subject to a reduction in grade under subsection (a)(2) shall, beginning on the date that the reduction takes effect, receive the annual rate of pay applicable to such grade.
							(c)
 (1)Subject to paragraph (2) and subsection (d), any reduction in grade or pay or removal under this subchapter may be appealed to the Merit Systems Protection Board under section 7701.
 (2)An appeal under paragraph (1) may only be made if such appeal is made not later than seven days after the date of such reduction in grade or pay or removal.
								(d)
 (1)Upon receipt of an appeal under subsection (c), the Merit Systems Protection Board shall refer the appeal to an administrative judge pursuant to section 7701(b)(1). The administrative judge shall expedite any such appeal under such section and, in any such case, shall issue a decision not later than 45 days after the date that the Board receives the appeal.
 (2)To the maximum extent practicable, the agency shall provide to the Merit Systems Protection Board, and to any administrative judge to whom an appeal under this section is referred, such information and assistance as may be necessary to ensure an appeal under this subsection is expedited.
 (3)Notwithstanding any other provision of law, including section 7703, the decision of an administrative judge under paragraph (1) shall be final and shall not be subject to any further appeal.
 (4)In any case in which the administrative judge cannot issue a decision in accordance with the 45-day requirement under paragraph (3), the reduction in grade or pay or removal is final. In such a case, the Merit Systems Protection Board shall, within 14 days after the date that such reduction in grade or pay or removal is final, submit to Congress a report that explains the reasons why a decision was not issued in accordance with such requirement.
 (5)The Merit Systems Protection Board or administrative judge may not stay any reduction in grade or pay or removal action under this section.
 (6)During the period beginning on the date on which an employee appeals a removal from the civil service under this subsection and ending on the date that the administrative judge issues a final decision on such appeal, such employee may not receive any pay, awards, bonuses, incentives, allowances, differentials, student loan repayments, special payments, or benefits.
 (e)In the case of an employee seeking corrective action (or on behalf of whom corrective action is sought) from the Office of Special Counsel based on an alleged prohibited personnel practice described in section 2302(b), the head of the agency may not reduce the grade or pay or remove such employee under this subchapter without the approval of the Special Counsel under section 1214(f)..
 (b)ApplicationThe authority provided by subsection (a) shall apply to any employee hired before, on, or after the date of enactment of this Act.
 (c)Clerical amendmentThe table of sections at the beginning of chapter 75 of title 5, United States Code, is amended by adding after the item relating to section 7543 the following:
				
					
						Subchapter VI—Reduction in grade or pay or removal for misconduct or performance 
						7551. Definitions.
						7552. Actions covered.
						7552. Cause and procedure. .
 (d)Conforming amendmentsTitle 5, United States Code, is amended— (1)in section 4303(f)—
 (A)by striking or at the end of paragraph (2); (B)by striking the period at the end of paragraph (3) and inserting , or; and
 (C)by adding at the end the following:  (4)the reduction in grade or removal of an employee under subchapter VI of chapter 75.; 
 (2)in section 7512— (A)by striking or at the end of subparagraph (D);
 (B)by striking the period at the end of subparagraph (E) and inserting , or; and (C)by adding at the end the following:
						
 (F)a reduction in grade or pay or removal under subchapter VI of this chapter.; (3)in section 7521(b), in the matter following paragraph (5)—
 (A)by striking or at the end of subparagraph (B); (B)by striking the period at the end of subparagraph (C) and inserting , or; and
 (C)by adding at the end the following:  (D)a reduction in grade or pay or removal under subchapter VI of this chapter.; and
 (4)in section 7542, by striking or to a removal under section 3592 or 3595 of this title and inserting to a removal under section 3592 or 3595 of this title, to an action under section 713 of title 38, or to a reduction in grade or pay or removal under subchapter VI of this chapter .
				